Citation Nr: 9923595	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, status post aortic valve replacement, 
currently rated 30 percent disabling.

2.  Entitlement to an extension of a one-year schedular 
temporary total disability rating following prosthetic valve 
implantation.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1981.  
In a December 1993 rating action the Department of Veterans 
Affairs (VA) Regional Office Milwaukee, Wisconsin, denied the 
veteran's claim for an extension of a one-year schedular 
temporary total disability rating following prosthetic valve 
implantation and confirmed and continued a 30 percent 
evaluation for rheumatic heart disease, status post aortic 
valve replacement.  The veteran appealed from those 
decisions.  The veteran has also appealed from an October 
1994 rating action denying his claim for a total rating for 
compensation purposes based on individual unemployability.  
The case was initially before the Board of Veterans' Appeals 
(Board) in October 1996 when it was remanded for further 
action.  The case was again before the Board in October 1998 
when it was again remanded so the regional office could 
consider the veteran's claims under the amended criteria for 
cardiovascular disease that became effective in January 1998 
and for a current examination. Those actions were 
accomplished and the veteran was furnished supplemental 
statements of the case in February and March 1999.  The case 
is now before the Board for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has a Grade 2/3 systolic ejection murmur.  
There is no jugular venous distention and the carotid pulses 
are brisk.  There is no S3 or S4 gallop.

3.  There is no peripheral edema.  The veteran does not have 
angina, dyspnea or syncope as a result of his heart disease.  
Chest X-ray study shows the heart to be of normal size.  An 
electrocardiogram is essentially within normal limits.  The 
veteran was able to achieve 9 METS on  a recent stress test. 

4.  The veteran was hospitalized at a VA medical center in 
July 1992 for his cardiovascular disease.  On July 16 an 
aortic valve replacement was performed.

5.  In a September 1992 rating action the veteran was awarded 
a temporary 100 percent evaluation under 38 C.F.R. § 4.30 
from July 14 to September 1, 1992.  Effective September 1, 
1992, he was awarded a schedular 100 percent evaluation under 
Diagnostic Code 7016.  The 100 percent rating was terminated 
effective September 1, 1993, when the 30 percent evaluation 
that had been in effect for his heart disease prior to his 
hospitalization was resumed.

6.  The evidence does not establish that the veteran's 
cardiovascular disease warranted an evaluation in excess of 
30 percent after September 1, 1993.

7.  The veteran is 42 years old and has completed three years 
of college.  He has had employment experience as a landscape 
subcontractor, dishwasher and cook and telephone cable layer.  
He has not been employed in several years.

8.  The evidence does not establish that the veteran's 
service-connected rheumatic heart disease alone prevents him 
from engaging in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the veteran's 
rheumatic heart disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 7000 
(1997).

2.  Extension of a schedular temporary total disability 
rating following prosthetic valve implantation after 
September 1, 1993, is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Code 7016 (1997).

3.  The veteran is not unemployable solely as a result of his 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.

I.  The Claim for an Increased Evaluation for Rheumatic Heart 
Disease, Status Post Aortic Valve Replacement, Currently 
Rated 30 Percent Disabling.

The veteran's service medical records  reflect that he was 
treated in 1980 for aortic insufficiency.

The veteran's initial claim for VA disability benefits was 
submitted in January 1985.  He referred to a heart condition.

When the veteran was examined by the VA in March 1985 there 
was a soft, blowing, Grade II diastolic murmur that radiated 
along the left sternal border.  An echocardiogram showed 
mitral valve prolapse, mitral regurgitation, aortic 
regurgitation, reduced left ventricular function, aortic 
valve sclerosis, a dilated left atrium, left ventricular 
hypertrophy and a dilated left ventricle.

By rating action dated in May 1985 service connection was 
established for rheumatic heart disease with mitral valve 
prolapse, rated 30 percent disabling under Diagnostic Code 
7000. 

The veteran was again afforded a VA cardiology examination in 
February 1987.  His blood pressure was normal.  There was no 
peripheral edema.  The apex impulse of the heart was easily 
palpable.  Auscultation of the heart at the apex showed a 
Grade III systolic murmur with an accentuated second heart 
sound and a short diastolic murmur component.  A chest X-ray 
study showed borderline cardiomegaly.  An electrocardiogram 
showed evidence of a myocardial infarction and left 
ventricular hypertrophy.

In an April 1987 rating action the 30 percent rating for the 
veteran's cardiovascular disability was confirmed and 
continued.

In June 1992 the veteran submitted a claim for an increased 
rating for his cardiovascular disability.

The regional office later received a report of the veteran's 
hospitalization at a VA medical center in July 1992.  He was 
admitted for anginal symptoms with increasing paroxysmal 
nocturnal dyspnea.  It was noted that in October 1991 he had 
had an echocardiogram that showed mild mitral regurgitation 
with moderate aortic insufficiency and aortic root dilatation 
with concentric left ventricular hypertrophy.  He also had a 
dilated left ventricle.  In March 1992 he had a MUGA scan 
that showed a markedly dilated left ventricle along with a 
left ejection fraction of 47 percent.  In June 1992 he had a 
cardiac catheterization that was normal.  On July 16, 1992, 
an aortic valve replacement was performed.  The final 
diagnosis was aortic insufficiency. 

The veteran was afforded a VA cardiac examination in August 
1993.  The veteran reported shortness of breath going up and 
down 2 or 3 flights of stairs.  It was indicated that since 
his surgery he had been on Coumadin.  

On physical examination the veteran was 6 feet tall and 
weighed 174 pounds.  Three blood pressure readings were taken 
that were normal.  Auscultation of the heart showed a 
snapping second heart sound at both the apex and the aortic 
valve area. 

The diagnoses were rheumatic heart disease, postoperative 
status prosthetic aortic valve replacement for aortic 
insufficiency and residuals, sternotomy pain and dyspnea on 
exertion.

An echocardiography report, dated in March 1994, noted that 
the veteran had a normal aortic prosthetic gradient, mitral 
regurgitation, prosthetic aortic valve, prosthetic aortic 
valve insufficiency and left ventricular hypertrophy.

The veteran was again afforded a VA cardiac examination in 
August 1994.  The cardiac rhythm was regular with a snapping 
second sound heard at both the aortic valve area and the 
mitral valve area.  There was no evidence of peripheral 
edema.  The diagnoses were postoperative status, prosthetic 
replacement of the aortic valve for aortic insufficiency with 
residuals and hypertension under treatment.  His blood 
pressure was 140/106.

The veteran was afforded a VA cardiac examination in November 
1996.  It was indicated that he had a history of seizures 
since 1989 after being struck with an ax on his head.  He 
reported chronic pain in his right upper chest.  He reported 
that he was unemployable and would not be given a job because 
of his seizure and heart problems.  He stated that when he 
walked he became really tired.  On auscultation of the heart, 
the cardiac rhythm was regular and rhythmical with a snapping 
second sound.  That was due to the heart valve.  A chest X-
ray study showed the heart to be normal in size.  The 
diagnoses were status postoperative aortic valve replacement 
with residuals and hypertension under treatment.  

In a December 1996 statement, the physician who examined the 
veteran in November 1996 indicated that the veteran was able 
to do ordinary physical activity and was able to do 4 to 6 
hours of work under sitting or standing conditions.  He 
stated the veteran was able to walk about two blocks back and 
forth without any shortness of breath.  The veteran did not 
have any edema of the lower extremities and could carry on 
ordinary physical activities.  He was unable to do strenuous 
physical activity due to his heart condition.

The physician related that when he asked the veteran about 
his ability to work, the veteran stated that he was able to 
do dishwashing or other kind of work that did not require any 
heavy manual labor.  When he climbed stairs fast, he had 
shortness of breath; otherwise, he did not have any shortness 
of breath.  The remainder of the physical examination and 
information was recorded in his chart.  His blood pressure at 
the time of the examination was 145/90.  An electrocardiogram 
on the day of the examination showed normal sinus rhythm and 
was otherwise normal.  

In March 1998 the regional office received a number of 
medical records from the Social Security Administration.  The 
records consisted primarily of VA medical records including a 
copy of the VA examination conducted in March 1985.  The 
records also included a report of a VA hospitalization of the 
veteran in February and April 1988 for injuries after being 
struck with an ax by another individual.  The diagnoses 
included status post subdural hematoma, depressed skull 
fracture, multiple lacerations and right acromion fracture.  
There were also VA nerve conduction studies conducted in 
February 1988 that were essentially normal.

The veteran was again afforded a cardiac examination by the 
VA in February 1998.  He reported chronic discomfort over his 
right upper chest and along the sternum.  The discomfort was 
constant and was not increased or decreased by any activity.  
He related that on occasions his heart seemed to "jump 
around."  He became breathless at five city blocks and the 
chest discomfort would startle him awake at night.  He denied 
any history of edema.  He had not had any syncopal episodes.  
No history of angina could be elicited.  The chest discomfort 
that he described was a constant pulling sensation in the 
sternal area.

On examination the veteran was well developed and well 
nourished and in no acute distress.  His height was 72 inches 
and his weight was 180 pounds.  Blood pressure readings of 
140/80, 140/76 and 132/76 were recorded.  There was no 
jugular venous distention.  The carotid pulses were full.  
There was a Grade II/VI short systolic murmur at the left 
sternal border.  There was no S3 or S4 gallop.  No peripheral 
edema was present.  It was indicated that a chest X-ray study 
and electrocardiogram were unremarkable.  An echocardiogram 
showed moderate regnigitation of the bioprosthetic aortic 
valve.  The diagnosis was organic heart disease, status post 
aortic valve replacement, functional Class I.

The regional office later received a report by Chrisann 
Schiro-Geist, Ph.D., regarding generally accepted vocational 
principles.  These included definitions of sedentary, light 
and medium work as well as heavy work and very heavy work and 
discussions of pain and stress as affecting work.

The regional office also received a guide to the evaluation 
of permanent impairment by the American Medical Association 
that included a discussion of pain in the United States.  It 
was indicated that the medical, social and economic 
consequences of pain were enormous.

The veteran was afforded a VA cardiac examination in January 
1999.  His current main complaint was left precordial chest 
discomfort that he described as a pulling pain.  Darvon or 
Tylenol would reduce the pain.  He could walk 3 to 5 miles on 
a flat surface without becoming dyspneic.  He would awaken 
short of breath at night if he had nightmares.  He could 
climb four flights of steps before he noted dyspnea or 
generalized fatigue.  He had not noticed any edema.

On physical examination he was described as well-developed 
and in no acute distress.  His weight was 172 pounds.  Blood 
pressure readings of 140/60 and 140/85 were recorded.  His 
pulse rate was 72.  Carotid pulses were brisk and there was 
no bruit.  There was no jugular vein distention.  Examination 
of the heart showed the point of maximum impulse to be in the 
fifth left intercostal space within the midclavicular line.  
He had good valve sounds secondary to the prosthetic valve.  
No S3 or S4 gallops were detected.  There was a grade 2/6 
systolic ejection murmur along the left sternal border.  
There was no edema.  Pedal pulses were good.

An electrocardiogram was essentially within normal limits.  A 
chest x-ray showed the heart to be of normal size.  There 
were post cardiac surgery changes noted.  There was no 
evidence of cardiac decompensation.  An echocardiogram 
revealed normal left ventricular wall motion.  The aortic 
valve had a normal prosthetic valve gradient.  An atriaseptal 
aneurysm was present.  The veteran underwent  a symptom-
limited stress test and achieved 9 METS  at 78% of his 
predicted maximum heart rate.  The study was negative for 
ischemia.  The final conclusion was negative stress test at 9 
METS.  The examiner indicated that that would represent a New 
York Heart Association Class I and was improved compared with 
his study one year previously.  The diagnosis was organic 
heart disease, status post aortic valve replacement, New York 
Heart Association, Class I.

In an addendum in March 1999, the examiner indicated that the 
echocardiogram finding of atrioseptal aneurysm was meant to 
describe a movement of the atrial septal more than 1 cm. in 
the four chamber view from the midline.  He indicated that 
the aneurysm was not symptomatic and had no hemodynamic 
impact.  The veteran's symptoms were not related to that 
incidental finding. 

A 30 percent evaluation is warranted for inactive rheumatic 
heart disease for three years from the termination of an 
established service episode of rheumatic fever or its 
subsequent recurrence, where there were cardiac 
manifestations during the episode or recurrence.  A 30 
percent evaluation is also in order when there is a diastolic 
murmur with characteristic EKG manifestations or a definitely 
enlarged heart.  A 60 percent evaluation requires definite 
heart enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  38 C.F.R. 
Part 4, Code 7000 effective prior to January 1998.

A 30 percent evaluation is warranted for valvular heart 
disease (including rheumatic heart disease) when a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness or syncope or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 60 percent evaluation is provided 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. Part 4, Code 7000 effective in January 1998.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness or 
syncope develops is required for evaluation and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness or 
syncope may be used.  38 C.F.R. § 4.104, Note 2, effective in 
January 1998.

In this case, when the veteran was examined by the VA in 
1993, 1994 and 1996 his complaints included chronic chest 
pain and shortness of breath on exertion.   However, the 
cardiac rhythm was regular and a chest x-ray showed the heart 
to be normal in size.  On the examination in February 1998 
the veteran's blood pressure was normal and chest X-ray study 
and electrocardiogram were reported to be unremarkable.  
Stress test results showed that his heart disease was a 
functional Class I.  Class I represents patients with cardiac 
disease but without resulting limitations of physical 
activity.  Ordinary physical activity does not cause undue 
fatigue, palpitation, dyspnea or anginal pain.  When he was 
examined in January 1999, he complained of chest discomfort; 
however, he could walk 3 to 5 miles on a flat surface without 
becoming dyspneic.  His blood pressure was normal and there 
was no jugular venous distention.  It was indicated that he 
had good valve sounds secondary to his prosthetic valve.  A 
chest x-ray study showed the heart to be normal in size and 
an echocardiogram showed normal left ventricular wall motion.  
The veteran underwent a stress test and achieved 9 METS at 
78% of his predicted maximum heart rate.  The examiner again 
indicated that his heart disease was a functional Class I and 
stated that his condition had improved compared with 1 year 
previously.

The VA examinations have not disclosed definite heart 
enlargement, severe dyspnea on exertion, elevation of 
systolic blood pressure or arrhythmias which would preclude 
more than light manual labor.  Thus, an evaluation in excess 
of 30 percent would not be warranted under the provisions of 
Diagnostic Code 7000 in effect prior to January 1998.

With regard to the provisions of Diagnostic Code 7000 that 
became effective in January 1998, the evidence does not 
establish that the veteran has had an episode of acute 
congestive heart failure or that a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope or that there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  In fact, as indicated previously, on the January 
1999 VA examination the veteran was able to achieve 9 METS on 
a stress test and an echocardiogram showed a normal left 
ventricular wall motion. Thus, an evaluation in excess of 30 
percent for the veteran's cardiovascular disease would not be 
warranted under the provisions of Diagnostic Code 7000 as 
amended.

II.  The Claim for Entitlement to Extension of a One-Year 
Schedular Temporary Total Disability Rating Following 
Prosthetic Valve Implantation.

As indicated previously the veteran was hospitalized at a  VA 
medical center in July 1992 and on July 16 an aortic valve 
replacement was performed. 

In a September 1992 rating action the veteran was granted a 
100 percent temporary total rating under 38 C.F.R. § 4.30 
effective from July 14, 1992, to September 1, 1992.  
Effective September 1, 1992, he was awarded a 100 percent 
schedular evaluation under Diagnostic Code 7016 for a period 
of one year or until September 1, 1993, when the previous 30 
percent evaluation for his cardiac disease was reinstated.  
The veteran has requested that he be afforded an extension of 
the 100 percent schedular rating for his cardiac disability.  

A 100 percent evaluation is warranted for a heart valve 
replacement for a period of one year following implantation 
of the prosthetic valve.  This 100 percent evaluation will 
commence after an initial grant of a one-month total rating 
period under 38 C.F.R. § 4.30 following hospital discharge.  
At the conclusion of this one-year postoperative evaluation 
period, residual disability will be evaluated as rheumatic 
heart disease under the provisions of 38 C.F.R. Part 4, Code 
7000 with a minimum rating of 30 percent.  38 C.F.R. Part 4, 
Code 7016 effective prior to January 1998.

A 100 percent evaluation is provided for heart valve 
replacement (prosthesis) for an indefinite period following 
the day of hospital admission for valve replacement.  
Thereafter, with chronic congestive heart failure or a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent evaluation is provided.  38 C.F.R. 
Part 4, Code 7016 effective in January 1998.

A rating of 100 percent shall be assigned as of the date of 
hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Note under 38 C.F.R. Part 4, Code 7016.

As indicated above, under the provisions of Diagnostic Code 
7016 as in effect prior to January 1998 a 100 percent 
evaluation was warranted for a period of one year following 
implantation of a prosthetic valve.  The 100 percent 
evaluation commences after an initial grant of a one-month 
total rating period under 38 C.F.R. § 4.30 following hospital 
discharge.  In the September 1992 rating action the veteran 
was awarded the 100 percent evaluation for his rheumatic 
heart disease for the maximum period provided under 
Diagnostic Code 7016 as in effect at that time.

Under the provisions of Diagnostic Code 7016 that became 
effective in January 1998, a rating of 100 percent shall be 
assigned as of the date of hospital admission for valve 
replacement.  Six months after discharge, the appropriate 
disability rating is determined by a mandatory VA 
examination.  In this case, when the veteran was examined by 
the VA in August 1993, which was the initial VA examination 
following his hospital discharge, he had residual sternotomy 
pain and dyspnea on exertion and auscultation of the heart 
showed a snapping second heart sound.  However, his blood 
pressure readings were all normal and an electrocardiogram 
was normal.  A chest X-ray study showed left ventricular 
enlargement.  However, there was no congestive heart failure 
and there was no indication that a workload of 3 METs or less 
would result in dyspnea, fatigue, angina, dizziness or 
syncope and there was no left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Accordingly, 
extension of the 100 percent schedular rating after September 
1, 1993, would not be warranted under the provisions of 
Diagnostic Code 7016 as amended effective in January 1998.

III.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability.

The record reflects that the veteran submitted a claim for a 
total rating based on individual unemployability in March 
1994.  He reported that he had been born in April 1956.  He 
related that he had completed three years of college.  He 
reported that he had had employment experience as a landscape 
subcontractor, dishwasher and cook and telephone cable layer.  
He reported that he became too disabled to work in February 
1988 when he was a victim of being struck by an ax.

A report by the Social Security Administration dated in May 
1994, reflects that the veteran's disability began in August 
1989.  The report indicates that he became entitled to Social 
Security disability benefits in February 1990.  

The veteran's only service-connected disability is his 
rheumatic heart disease, currently rated 30 percent 
disabling.  The record reflects that the veteran has a number 
of other disabilities including a low back condition, right 
shoulder disability and right ankle disability for which 
service connection has not been established.  Those 
disabilities may not be taken into consideration in 
determining his eligibility for a total rating based on 
individual unemployability.  The veteran has also indicated 
that he suffers from seizures as a result of the head trauma 
he sustained after being struck by an ax.  The veteran 
indicated in his claim for a total rating based on individual 
unemployability in March 1994 that he had lost his last full-
time job in August 1991 as a result of a seizure.  Thus, the 
veteran's unemployment cannot be attributed to his service-
connected rheumatic heart disease.  Accordingly, under the 
circumstances, it follows that entitlement to a total rating 
based on individual unemployability would not be in order.  
38 C.F.R. §§ 3.321, 3.340, 4.16.

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for an increased rating for 
his rheumatic heart disease, an extension of a one-year 
schedular temporary total disability rating following 
prosthetic valve implantation and entitlement to a total 
rating for compensation purposes based on individual 
unemployability; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material matter regarding any of those issues.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for rheumatic heart 
disease, status post aortic valve replacement, currently 
rated 30 percent disabling is not established.  Entitlement 
to an extension of a one-year schedular temporary total 
disability rating following prosthetic valve implantation is 
not established.  Entitlement to a total rating for 
compensation purposes based on individual unemployability is 
not established.  The benefits sought on appeal are denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





